Judge Mills
delivered the opinion of the Court.
[Absent Chief Justice Bibb.]
The only question in these two cases is, can a defendant to a suit on a bond given to the United Stales, to secure her revenue, plead or set up by nay of defence, that he, had compounded the matter with they collector of that revenue, by paying him so much whiskey, which was accepted by him, in discharge of the bond?
The collector no doubt bad authority to collect this revenue, in the specific thing secured by the bond; but we are aware, of no authority conferred upon collectors to compromise, the claims of the government, and place in the mouths of her debtors, the plea of accord and satisfaction. The collector is the agent of the government, and must, pursue the powers conferred upon him, and if he acts without the scope of bis authority, he cannot hind his principal. but must become responsible to the defendant on his agreement, and the government be allowed to collect her claims, unembarrassed by his unauthorized contracts.
Mayes for appellant; Crittenden, district attorney, for the United States.
Each judgment must therefore be affirmed with costs and damages.